Morton, C. J.
Under our practice, a party producing a witness has the right to contradict his testimony upon any matter material to the issue, by showing that he has made at other times statements inconsistent with his present testimony, having first mentioned to the witness the circumstances of the statement sufficient to designate the occasion on which it was made. St. 1869, c. 425. Pub. Sts. c. 169, § 22. Ryerson v. Abington, 102 Mass. 526. Force v. Martin, 122 Mass. 5.
In the case at bar, one Dunham, called by the government, testified that he did not think he had bought any liquor at the defendant’s place between May 1 and October 1, 1881. This was material testimony, and the government had the right to contradict it, by showing that he had told Nash that he had bought liquor there between May and October, the prosecuting officer having first laid the foundation for the evidence by mentioning to the witness the occasion on which the statement was made.
So the testimony of Dunham, that the defendant had not offered to pay him money, if he would not testify against the *409defendant, was material; and it was competent for the government, upon the same conditions, to prove that Dunham had made contradictory statements.
Both questions put by the government to Nash were therefore competent. Exceptions overruled.